DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8, drawn to a hydrotalcite.
Group II, claim(s) 9-11, drawn to a method of producing a hydrotalcite.
Group III, claim(s) 12-14, drawn to a resin composition comprising a hydrotalcite or a molded product formed of a resin composition comprising a hydrotalcite.
Group IV, claim(s) 15, drawn to a suspension comprising hydrotalcite and a solvent.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I-IV inventions lack unity of invention because even though the inventions of these groups require the technical feature of hydrotalcite, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kobayashi (US6413639) in view of Martin (WO96/05140).  Specifically, Kobvayashi teaches primary particles of the hydrotalcite-type particles having a large plate surface diameter of 0.1 to 0.25 µm (i.e. 100-250 nm) and a thickness of usually 0.01 to 0.07 µm (i.e. 10-70 nm), such hydrotalcite type particles having a formula of Mg1-xAlx(OH) 2.An-p·mH2O, wherein 0.2≤x≤.0.6; p=x/n; A is an n-valent anion; and m is more than 0 and not more than 1.   Kobvayashi hydrotalcite having large plate surface diameter of 0.1 to 0.25 µm, it would have been obvious for one of ordinary skill in the art that such primary particle width is not more than 0.1 to 0.25 µm (i.e. less than 100-250 nm), overlaps with that of instantly claimed primary particle average width, thus renders a prima facie case of obviousness.  Kobayashi also discloses primary particle diameter and thickness dimensions affect its dispersibility in resin (col. 5 line 60-col. 6 line 10), therefore it would have been obvious for one of ordinary skill in the art to adopt a uniform primary particle size/dimension (i.e. a same monodispersity of 50% or more) as that of instantly claimed via routine optimization for help obtaining a desired hydrotalcite with sufficient dispersibility into resin yet with industrially production option as suggested by Kobvayashi (col. 5 line 60-col. 6 line 10).    As for the claimed lattice strain in claim 1, Martin teaches carbonate as well as acid such as acetic acid can be provided as anion sources for forming desired hydrotalcite (claim 10).  It would have been obvious for one of ordinary skill in the art to adopt such known acetic acid as anion source as shown by Martin to modify the hydrotalcite producing process of Kobvayashi because substitute known elements (i.e. substituting carbonate with acetic acid as anion source) for predictable results (producing hydrotalcite) is prima facie of obviousness (see MPE 2144. 06).  It is noted that instant specification discloses hyrotalcite lattice strain is controlled via addition of acid (see filed specification para. [0042]), Martin teaches using same or substantially the same acid (acetic acid), therefore, same or substantially the same hydrotalcite having same or substantially the same lattice strain as that of instantly claimed would be expected. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/           Primary Examiner, Art Unit 1732